         CASE 0:20-cr-00282-PJS-ECW Doc. 46 Filed 01/04/21 Page 1 of 1




                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF MINNESOTA
                                     Criminal No. 20-282(2)(PJS/ECW)



UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
              v.                                ) DEFENDANT’S MOTION FOR GRAND
                                                ) JURY TRANSCRIPTS
Victor Devon Edwards,                           )
                                                )
                      Defendant.                )




       Defendant Victor Edwards, by and through his attorney, moves the Court for an order
under Rules 12(i) and 26.2 of the Federal Rules of Criminal Procedure for production of Grand
Jury transcripts for those witnesses the Government intends to call at the trial, currently
scheduled for February 16, 2021 at 9:30a.m. before this Court.

        The defendant is entitled to the transcripts after direct examination but prior to cross-
examination. However, should the government turn them over at this point, the defense is also
entitled to a recess for examination of the statements under Rule 26.2(d). Thus to save the court
time, the defendant requests the transcripts at least three days prior to the motions hearing.




Dated: January 4, 2021                          Respectfully submitted,

                                                __/s/Catherine Turner_______
                                                Catherine Turner (MN#0349057)
                                                Attorney for Defendant
                                                P.O. Box 19607
                                                Minneapolis, MN 55419
                                                (612) 361-4895
                                                catherine@catherineturnerlaw.com
